DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a non-final Office Action for serial number 17/084,678, Robot, filed on October 30, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the force detection section side" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 4, the language recitation “detecting a force” is considered a method claim in an apparatus format.  See MPEP 2173.05(p).
Claim 1, line 7, the language recitation “projecting toward the force detection section side” is considered a method claim in an apparatus format.  See MPEP 2173.05(p).
Claim 1, line 8, the language recitation “contacting the force detection section” is considered a method claim in an apparatus format.  See MPEP 2173.05(p).
Claim 1, line 10, the language recitation “fixing the force detection section” is considered a method claim in an apparatus format.  See MPEP 2173.05(p).

Claim 5, line 4, the language recitation “detecting a force” is considered a method claim in an apparatus format.  See MPEP 2173.05(p).
Claim 5, line 9, the language recitation “separating the force detection section” is considered a method claim in an apparatus format.  See MPEP 2173.05(p).
Claim 5, line 12, the language recitation “detecting a force” is considered a method claim in an apparatus format.  See MPEP 2173.05(p).
Claim 7, line 3, the language recitation “connecting the adjacent first fixing members” is considered a method claim in an apparatus format.  See MPEP 2173.05(p).
Claim 7, line 5, the language recitation “connecting the adjacent second fixing members” is considered a method claim in an apparatus format.  See MPEP 2173.05(p).
Claim 8, line 5, the language recitation “connecting the adjacent force detection elements” is considered a method claim in an apparatus format.  See MPEP 2173.05(p).

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art fails to disclose wherein the robot comprising a force detection section coupled to the base and detect a force applied to the robot arm with first fixing members provided in positions where the spacers are provided and fix the force detection section and the coupling member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 11,117,252 – Robot
U.S. Patent No. 10,821,613 – robot
U.S. Patent No. 10,391,643 – Robot

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571) 272-8282. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD M EPPS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        October 22, 2022